ITEMID: 001-84652
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: MARCIN v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Javier Borrego Borrego;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova
TEXT: The applicant, Mr Zdeněk Marcín, is a Czech national who was born in 1943 and lives in České Budějovice. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1971 the applicant inherited a house with a garden and surrounding land belonging to his grandmother who, in 1953, together with her husband, incorporated her real estate in a local agricultural cooperative.
In November 1990 another grandson living abroad appealed against the original inheritance decision.
In November 1992 the cooperative was transformed into a private enterprise.
On 13 April 1993 the applicant brought a civil action at the Kolín District Court (okresní soud) against the cooperative in order to recover the incorporated property.
On 21 September 1995 the proceedings were suspended pending the reopened inheritance proceedings.
A bankruptcy order was made regarding the cooperative's property. The proceedings were therefore stayed ex lege.
On 28 February 2000 the District Court distributed the inheritance among the applicant and other heirs. On 6 September 2000 the Prague Regional Court (krajský soud) partly modified this decision. The Regional Court's decision became final on 23 November 2000.
In a resolution of 18 October 2004 the bankruptcy proceedings against the bankrupt's property were cancelled. The resolution became final and conclusive on 17 November 2004.
In a judgment of 19 September 2005 the District Court ordered the cooperative to pay CZK 48,410 (EUR 1,809) to the applicant, dismissing the remainder of his claims.
On 4 November 2005 the applicant appealed.
On 7 February 2006 the District Court rejected his appeal as having been filed outside the statutory time-limit which had expired on 3 November 2005, the District Court's judgment having been notified to the applicant on 19 October 2005. The applicant filed a complaint against this decision. In a letter of 25 July 2006 the President of the District Court informed him that the Regional Court had returned the case-file to the District Court with an instruction that the judgment of 19 September 2005 should be properly notified to the applicant.
It appears that the proceedings are still pending.
The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are stated in the Court's decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
